This is an accelerated calendar case submitted to this court on the briefs of the parties. Appellant, Blake M. Nowak, appeals the judgment of the Geauga County Juvenile Court finding him guilty of contempt of court and sentencing him to forty-five (45) days in the Geauga County Safety Center. The following facts are relevant to this appeal.
On January 24, 1992, appellant was adjudicated as a delinquent child by the Geauga County Juvenile Court for an incident that occurred when he was twelve years of age. He was ordered to serve one to forty-five days in the juvenile detention center, which was suspended provided appellant and his parents cooperated with the Ravenwood Mental Health Center ("Ravenwood"). Specifically, appellant was referred to Ravenwood "for assessment on sexual perpetrators  follow [sic] any treatment recommended."
After several years of individual counseling, appellant joined a group therapy session referred to as the STOP program at Ravenwood beginning in June 1995. He regularly attended meetings until April 1997. On June 5, 1997, the juvenile court filed a "Summons And Order" which stated that appellant, now age nineteen, was to appear and show cause why he should not be held in contempt of court for failure to comply with the court's order of January 24, 1992. No details were set forth by the juvenile court. *Page 398 
On August 5, 1997, appellant filed a motion to dismiss the "Summons And Order" on the grounds that it was defective in that it did not set forth with particularity the alleged misconduct. On August 8, 1997, the juvenile court overruled appellant's motion. A hearing was conducted on the contempt motion on August 21, 1997. Appellant failed to appear, but his counsel was present and asked for a continuance. The juvenile court denied the request and proceeded with the hearing.
On August 25, 1997, the juvenile court found appellant to be in contempt of court for failing to abide by its January 24, 1992 order. The forty-five day sentence was in the Geauga County Safety Center. The juvenile court offered appellant the opportunity to purge himself of contempt by enrolling in the STOP program and continuing in the program until completion.
Appellant timely filed a notice of appeal and has set forth three assignments of error.
    "1. The Juvenile Court erred to the prejudice of the juvenile appellant in denying his motion to dismiss whereby notice of contempt was defective and in violation of his constitutional rights to due process under the law for receipt of proper notice of contempt.
    "2. The juvenile court erred to the prejudice of juvenile Nowak in finding that based on the evidence presented the juvenile was in contempt of court.
    "3. The imposition of punishment of forty-five days on the juvenile for contempt of court after the finding of contempt violates the statutory requirements of section 2705.05 of the Ohio Revised Code."
We must first note that although the juvenile court treated the instant action as an indirect contempt proceeding, in actuality, this case involved an allegation of a probation violation. It is clear that appellant was placed on probation by the juvenile court on January 24, 1992. Thus, when he allegedly failed to comply with the terms of his probation, the proper action would have been a probation violation proceeding rather than contempt of court hearing. The distinction is important because appellant could not have been found in violation of his probation unless he was present at the hearing. Juv.R. 35(B).
This court finds no authority for the juvenile court to proceed in contempt when the issue is a probation violation allegation. R.C. 2151.412(E)(1) allows the court to proceed in contempt for a violation of a journalized case plan. However, that section specifically applies only to the parties involved in cases of abuse, neglect or dependency, temporary or permanent custody, protective supervision, or long-term foster care. *Page 399 
Further, in the prosecution of the violation of probation terms, the only remedy referred to under R.C. 2151.355 is that of a probation revocation.1
Juv.R. 35(B) provides:
    "The court shall not revoke probation except after a hearing at which the child shall be present
and apprised of the grounds on which revocation is proposed. The parties shall have the right to counsel and the right to appointed counsel where entitled pursuant to Juv.R. 4(A). Probation shall not be revoked except upon a finding that the child has violated a condition of probation of which the child had, pursuant to Juv.R. 34(C), been notified." (Emphasis added.)
Accordingly, because this should have been a probation revocation case, appellant was denied his due process right to be present at the hearing. Thus, this case must be remanded to the juvenile court for a probation revocation hearing which comports with Juv.R. 35(B). The first assignment of error has merit. The juvenile court's finding that appellant was in contempt of court is reversed.
Appellant's other two assignments of error are rendered moot pursuant to App. R. 12(A)(1)(c).
The judgment of the juvenile court is reversed, and the matter is hereby remanded for further proceedings consistent with this opinion, presuming the court still has jurisdiction.
  ____________________________________ PRESIDING JUDGE JUDITH A. CHRISTLEY
O'NEILL, J., dissents with Dissenting Opinion,
MAHONEY, J., (Edward), Ret., Ninth, Appellate District, sitting by assignment, concurs.
1 Juv.R. 35(B) dealing with probation revocation is modeled after Crim.R. 32.3 In researching the latter rule, we found no authority which indicated that contempt could be a substitute or alternative remedy. However, we note a Wood County case which involved an adult probationer who did not successfully complete counseling for sexual offenders. There the state initially filed a contempt motion; then it withdrew that motion and filed a probation revocation petition. The case proceeded under that premise, without becoming an issue upon appeal.State v. Puhl (May 2, 1997), Wood App. No. WD-96-059, unreported, 1997 Ohio App. LEXIS 1770.
 DISSENTING OPINION